       Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 1 of 29



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-10767-RGS

                          ACA INTERNATIONAL

                                      v.

                MAURA HEALEY, in her official capacity as
                   Massachusetts Attorney General

    MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION FOR A
            TEMPORARY RESTRAINING ORDER
             AND PRELIMINARY INJUNCTION

                                May 6, 2020

STEARNS, D.J.

     Plaintiff ACA International (ACA) seeks a temporary restraining order

and preliminary injunction enjoining Maura Healey, the Attorney General of

Massachusetts (Attorney General) from enforcing 940 CMR 35.00, “Unfair

and Deceptive Debt Collection Practices During the State of Emergency

Caused by COVID-19” (the Regulation), issued in her official capacity on

March 26, 2020, and made effective the same day. See Pl.’s Ex. 2 (Dkt #2-2)

at 1. ACA asserts a likelihood of success on the merits of its claims, arguing

that the Regulation “violates the constitutional and state-law rights of ACA

members.” Pl.’s Mem. (Dkt #7) at 2. ACA contends that some of its

Massachusetts members will be irreparably harmed by the Regulation as it
          Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 2 of 29



effectively prohibits them from conducting their businesses in the

Commonwealth with the likely result of bankruptcy.

                                BACKGROUND

      ACA is a registered Minnesota non-profit trade association with more

than 2,300 members who work in the credit-and-collection industry (some

within and others outside of Massachusetts), including in their ranks first-

party creditors, debt buyers, and collections agencies.1 ACA provides its

members products, services, and publications, including educational and

compliance-related information. That ACA has standing to litigate this case

is not a matter in dispute. See Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs., Inc., 528 U.S. 167, 181 (2000).

      The Attorney General issued the Regulation pursuant to Mass. Gen.

Laws ch. 93A, § 2 (Chapter 93A), which prohibits unfair or deceptive acts in




      1As examples, ACA cites Action Collection Agencies, Inc. (ACAI) d/b/a
Action Collection Agency of Boston. ACAI was founded in 1967 in Boston,
and provides collection services to Massachusetts hospitals, healthcare
providers, and utility companies. ACAI specializes in medical collections
which make up a significant percent of its income. It reports that 74% of its
bad-debt revenue in 2019 represented collections from Massachusetts
consumers. Similarly, Peter Roberts & Associates, Inc. (PRA), another
Massachusetts ACA member with 21 employees, also principally serves
healthcare providers. In its calls to consumers, PRA states that it establishes
“payment arrangements, identif[ies] and untangle[s] third party payer issues
and discuss[es] credit related matters.” Terrasi Aff. (Dkt #7-2) ¶ 3.

                                        2
            Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 3 of 29



trade or commerce.2 Id. § 2(a). The Regulation states that “[t]he purpose of

940 CMR 35.00 is to provide emergency regulations3 to protect consumers

from unfair and deceptive debt collection practices during the State of

Emergency declared by the Governor of Massachusetts on March 10, 2020

pursuant to Executive Order No. 591: Declaration of State of Emergency to

Respond to COVID-19.”           The Regulation prohibits debt collectors from

initiating telephone calls to debtors and from initiating a lawsuit to collect a

debt.

        Section 35.03 of the Regulation, entitled “Prohibitions on Debt

Collection Activity with Regard to All Creditors, Including Debt Collectors,”

provides that:

        [f]or the ninety (90) days following the effective date of this
        regulation or until the State of Emergency Period expires,
        whichever occurs first, it is an unfair or deceptive act or practice
        for any creditor, including a debt collector, to: (a) initiate, file, or
        threaten to file any new collection lawsuit; (b) initiate, threaten
        to initiate, or act upon any legal or equitable remedy for the


        As a member of the executive department, the Attorney General may
        2

issue regulations within her delegated authority. See Vapor Tech. Ass’n v.
Baker, 2019 WL 6050041, at *7 (Mass. Super. Oct. 21, 2019), injunction
vacated as moot, 2019 WL 8106626 (Mass. Dec. 26, 2019). For its
“Authority,” the Regulation states that “940 CMR 35.00 is issued pursuant
to M.G.L. c. 30A, §§ 2 and 3, and M.G.L. c. 93A, sec. 2.”

       In an addendum to the Regulation, the Attorney General justifies the
        3

emergency adoption of the rule “[b]ecause the economic and medical crisis
faced by Massachusetts residents is acute and continues to escalate.” Compl.
at Ex A.
                                           3
         Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 4 of 29



        garnishment, seizure, attachment, or withholding of wages,
        earnings, property or funds for the payment of a debt to a
        creditor; (c) initiate, threaten to initiate, or act upon any legal or
        equitable remedy for the repossession of any vehicle; (d) apply
        for, cause to be served, enforce, or threaten to apply for, cause to
        be served or enforce any capias warrant; (e) visit or threaten to
        visit the household of a debtor at any time; (f) visit or threaten to
        visit the place of employment of a debtor at any time; and (g)
        confront or communicate in person with a debtor regarding the
        collection of a debt in any public place at any time.

        Section 35.04 of the Regulation, entitled “Prohibition on Debt

Collection Telephone Calls with Regard to Debt Collectors Only,” provides

that:

        [f]or the ninety (90) days following the effective date of this
        regulation or until the State of Emergency Period expires,
        whichever occurs first, it shall be an unfair or deceptive act
        or practice for any debt collector to initiate a
        communication with any debtor via telephone, either in
        person or by recorded audio message to the debtor’s residence,
        cellular telephone, or other telephone number provided by the
        debtor as his or her personal telephone number, provided that a
        debt collector shall not be deemed to have initiated a
        communication with a debtor if the communication by the debt
        collector is in response to a request made by the debtor for said
        communication.

        (Emphasis added).

The term “debt collector” is defined in § 35.02 to mean:

        any person or business whose principal purpose is the collection
        of a debt, or who regularly collects or attempts to collect, directly
        or indirectly, a debt owed or due or asserted to be owed or due
        another. The term debt collector shall also include any person
        who buys or acquires debt that is in default at the time of
        purchase or acquisition and who seeks to collect such debt. The

                                          4
        Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 5 of 29



       term debt collector shall include a creditor who, in the process of
       collecting his own debt, uses any name other than his own which
       would indicate that a third person is collecting or attempting to
       collect the debt. The term debt collector shall also include a
       person in a business the principal purpose of which is the
       enforcement of security interests.

       While the Regulation bars debt collectors from initiating telephone

calls to consumers and creditors or seeking legal recourse on any matter

involving a debt, 940 CMR 35.03, 35.04, there are exceptions. Persons

seeking to collect mortgage debts, tenant debts, or debts for telephone, gas,

or electric utility companies may file lawsuits and resort to their existing

remedies. See 940 CMR 35.03(2)-(3). Debt collectors may initiate telephone

conversations if the sole purpose of the call is to discuss rescheduling court

appearances, or to collect a mortgage or tenant debt. See 940 CMR 35.04(2)-

(3).   The Regulation also exempts six classes of collectors from its

prohibitions by excluding them from its definition of “Debt Collector.” These

include certain nonprofit entities, federal employees, persons collecting

fiduciary- or escrow-related debts, and anyone serving legal process to

judicially enforce a debt. See 940 CMR 35.02.

       ACA members complain that their only alternative to telephone calls

for the foreseeable future is letters, which “rarely yield collection results for

a large proportion of the accounts in inventory and are largely used to convey

the consumers’ rights under federal and state law.” Compl. ¶ 44. Also, ACAI

                                       5
       Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 6 of 29



represents that in the case of its medical provider clients, it provides

information over the telephone about charity care and other health care

programs for which distressed consumers may be eligible, some of which are

time sensitive.

      ACA’s Complaint asserts the following claims against the Regulation -

Count I and II - violations of the First Amendment; Count III - violation of

the Massachusetts Anti-Slapp statute; Count IV - infringement of the

Massachusetts common-law litigation privilege; Count V - violation of the

Due Process Clause of the Fourteenth Amendment; Count VI - denial of

Equal Protection; Count VII - violation of the separation of powers under the

federal and state constitutions; and Count VIII - unlawful expansion of the

Attorney General’s regulatory authority under Chapter 93A. ACA filed for an

emergency temporary restraining order on April 20, 2020, followed by a

motion for an expedited hearing on April 24, 2020. The court allowed the

motion for an expedited hearing and held a video conference on May 1, 2020.

                   STANDARD FOR INJUNCTIVE RELIEF

      The standard for issuing a temporary restraining order is “the same as

for a preliminary injunction.” Bourgoin v. Sebelius, 928 F. Supp. 2d 258,

267 (D. Me. 2013). In order for a court to grant this species of relief, a

plaintiff “must establish that [it] is likely to succeed on the merits, that [it] is


                                         6
          Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 7 of 29



likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in [its] favor, and that an injunction is in the public

interest.” Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc., 645

F.3d 26, 32 (1st Cir. 2011), quoting Winter v. Natural Res. Def. Council,

Inc., 555 U.S. 7, 20 (2008). 4 In the conventional case, “[t]he party seeking

the preliminary injunction bears the burden of establishing that these four

factors weigh in its favor.” Esso Standard Oil Co. v. Monroig-Zayas, 445

F.3d 13, 18 (1st Cir. 2006). However, “[i]n the First Amendment context, the

likelihood of success on the merits is the linchpin of the preliminary

injunction analysis. . . . [I]rreparable injury is presumed upon a

determination that the movants are likely to prevail on their First

Amendment claim.” Sindicato Puertorriqueño de Trabajadores v. Fortuño,

699 F.3d 1, 10-11 (1st Cir. 2012).

                                  DISCUSSION




      4  Massachusetts law is no different. To obtain preliminary relief,
plaintiffs must prove a likelihood of success on the merits of the case and a
balance of harm in their favor when considered in light of its likelihood of
success. Packaging Indus. Group, Inc. v. Cheney, 380 Mass. 609, 616-617
(1980). “One . . . is not entitled to seek [injunctive] relief unless the
apprehended danger is so near as at least to be reasonably imminent.” Shaw
v. Harding, 306 Mass. 441, 449 (1940). A party seeking to enjoin
governmental action must also ordinarily show that “the relief sought will
[not] adversely affect the public.” Tri-Nel Mgt. v. Bd. of Health of
Barnstable, 433 Mass. 217, 219 (2001).
                                        7
          Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 8 of 29



      Before turning to the ACA’s likelihood of success on the merits, let me

note that much of plaintiff’s briefing is addressed to issues of state law.

Among these are whether the Attorney General in issuing the Regulation

exceeded the authority granted her by the Legislature under the

Massachusetts Consumer Protection Statute, Chapter 93A, § 2; whether her

actions violated Mass. Gen. Laws, ch. 231, § 59H, the anti-SLAPP statute;

whether in decreeing that any violation of 940 CMR 35.00 would be deemed

a strict liability offense, she usurped the exclusive right of the Legislature to

enact laws in violation of art. 30 of the Massachusetts Declaration of Rights; 5

and whether in singling out a discrete subclass of debt collectors for sanction,

she violated the equal protection guarantees of art. 10.

      These are matters of genuine importance, but I agree with the Attorney

General that it is not for a federal court to police the boundaries of a state

constitution for violations by its officials. This is for important reasons of

Eleventh Amendment sovereign immunity as well as respect for comity

among sovereign judicial systems. As established in a long line of cases




      5  Article 30 states: “In the government of this commonwealth, the
legislative department shall never exercise the executive and judicial powers,
or either of them: the executive shall never exercise the legislative and
judicial powers, or either of them: the judicial shall never exercise the
legislative and executive powers, or either of them: to the end it may be a
government of laws and not of men.”
                                        8
        Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 9 of 29



flowing from Ex parte Young, 209 U.S. 123 (1908), the injunctive power of a

federal court over state officials is defined and confined by the extent that

such relief is necessary to vindicate a violation of federal law. See Edelman

v. Jordan, 415 U.S. 651, 664 (1974) (“Petitioner concedes that Ex parte

Young, supra, is no bar to that part of the District Court’s judgment that

prospectively enjoined petitioner’s predecessors from failing to process

applications    within   the    time   limits   established    by    the   federal

regulations.”); Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 277

(1997), quoting Papasan v. Allain, 478 U.S. 265, 277 (1986) (citation and

internal quotation marks omitted) (“The [Ex parte Young] exception has

been ‘tailored to conform as precisely as possible to those specific situations

in which it is necessary to permit the federal courts to vindicate federal

rights.’”).

      As cautioned by the Supreme Court in Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 106 (1984): “[I]t is difficult to think of a greater

intrusion on state sovereignty than when a federal court instructs state

officials on how to conform their conduct to state law.” It is true that in a

footnote in Pennhurst, the Court admitted of a possible exception when a

state official is acting ultra vires, see id. at 101 n.11, an argument that counsel

for ACA raised at oral argument. However, as the Court further explained,


                                        9
       Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 10 of 29



“a state officer may be said to act ultra vires only when [s]he acts ‘without

any authority whatever,’” id., quoting Fla. Dep’t of State v. Treasure Salvors,

Inc., 458 U.S. 670, 697 (1982), while a claim as is made here that she erred

in the exercise of the authority that had been delegated to her, is not

sufficient, id.

Likelihood of Success on the Merits

      ACA took the position in its motion for a temporary restraining order

that the disputed speech of its members is “pure” speech for First

Amendment purposes, and that any restriction based on its content faces

strict scrutiny in a reviewing court. See Pl.’s Mem. at 8-14.6 Content-based

restrictions      on   expressive   speech   in   traditional   public   fora   are

“presumptively invalid” under the First Amendment, R.A.V. v. City of St.

Paul, Minn., 505 U.S. 377, 382, 394 (1992), while “time, place, [and/]or

manner” restrictions which are content-neutral are, on the other hand,

subject to intermediate scrutiny, Nat’l Amusements, Inc. v. Town of

Dedham, 43 F.3d 731, 736, 741 (1st Cir. 1995). The test of content-neutrality

“is whether government has adopted a regulation of speech because of

disagreement with the message it conveys.” Globe Newspaper Co. v. Beacon


      6 As the hearing on the motion progressed, ACA’s counsel appeared to
move to the more defensible position that the speech at question was entitled
to the protections given to commercial speech, as will be discussed.
                                        10
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 11 of 29



Hill Architectural Comm’n, 100 F.3d 175 (1st Cir. 1996), quoting Nat’l

Amusements, 43 F.3d at 737.

      In applying strict judicial scrutiny, the operative test is whether a

regulation “is necessary to serve a compelling state interest and is narrowly

drawn to achieve that end.” Arkansas Writers’ Project, Inc. v. Ragland, 481

U.S. 221, 231 (1987). Where intermediate scrutiny pertains, restrictions on

the time, place, or manner of protected expression “are valid provided that

they are justified without reference to the content of the regulated speech,

that they are narrowly tailored to serve a significant governmental interest,

and that they leave open ample alternative channels for communication of

the information.” Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288,

293 (1984).

      As Clark implies, not all speech is created equal. As First Amendment

jurisprudence has evolved, the Supreme Court has recognized a distinction

between expressive, or as it is sometimes labeled, “political” speech,7 and

what has come to be known as “commercial” speech, that is, “expression

related solely to the economic interests of the speaker and its audiences.” El




     7  See R.A.V., 505 U.S. at 422 (Scalia, J., concurring) (“Our First
Amendment decisions have created a rough hierarchy in the constitutional
protection of speech. Core political speech occupies the highest, most
protected position . . . .”).
                                     11
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 12 of 29



Dia, Inc. v. P.R. Dep’t of Consumer Affairs, 413 F.3d 110, 115 (1st Cir. 2005),

quoting Central Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n, 447 U.S.

557, 561 (1980).

      Commercial speech, because it is untethered to the general public

interest, is accorded less First Amendment protection than its more exalted

cousin. At its fringes, commercial speech that is misleading may be banned

altogether. Rocket Learning, Inc. v. Rivera-Sánchez, 715 F.3d 1, 13-14 (1st

Cir. 2013). But the mere fact that speech proposes a commercial transaction

does not mean that the First Amendment drops altogether from the

picture.   A State has no constitutional power to suppress “truthful,

nonmisleading commercial messages.” 44 Liquormart, Inc. v. Rhode

Island, 517 U.S. 484, 501 (1996) (plurality opinion).

      In part, commercial speech is defined by its primary economic

motivation. Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60, 67 (1983).

The speech at issue here cannot be categorized as anything but

commercial. This is true even when, as ACA argues, its members are in their

“good cop” mode, “work[ing] with consumers and their creditor-clients to

exhaust all options before resorting to litigation and to honor crisis-related

requests to forbear on existing legal remedies during national or state-

specific emergencies.” Pl.’s Mem. at 3. After all, “good cop or “bad cop,” the


                                      12
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 13 of 29



aim is to persuade, or in the worst case, intimidate, a debtor into making

payment. Nonetheless, as the Supreme Court has made clear, commercial

speech, properly defined, “is entitled to the protection of the First

Amendment, albeit to protection somewhat less extensive than that afforded

‘noncommercial speech.’” Zauderer v. Office of Disciplinary Counsel of

Supreme Court of Ohio, 471 U.S. 626, 637 (1985). That level of protection

falls, if not always neatly, into the category of “intermediate scrutiny,” as

guided by the factors set out in Central Hudson, 447 U.S. at 566. 8

      Under the Hudson test, “[a]t the outset, [a court] must determine

whether the expression is protected by the First Amendment.” Id. If the

answer is “yes,” there are three more questions to be answered: (1) is the

asserted governmental interest substantial; (2) does the disputed regulation

advance that governmental interest; and (3) is the regulation no more

extensive than necessary to serve that interest. Id.

      In turning to the first of the Hudson tests, it is apparent that 940 CMR

35.00 is not a “time, place, and manner” regulation; rather, it imposes a flat


      8I agree with Chief Judge Saylor’s conclusion in Mass. Ass’n of Private
Career Sch. v. Healey, 159 F. Supp. 3d 173, 192 (D. Mass. 2016), that
neither Sorrell v. IMS Health Inc., 564 U.S. 552 (2011), nor Reed v. Town of
Gilbert, Ariz., 576 U.S. 155 (2015), “disturb the Court’s longstanding
framework for commercial speech under Central Hudson.” To the extent
that any argument to the contrary might apply to this decision, I adopt Judge
Saylor’s reasoning and that of the other courts on which he relies.
                                     13
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 14 of 29



ban on a particular medium of speech (telephone communications) involving

a particular subject matter (the solicitation of payment of a debt) by a

particular subset of those persons (debt collectors) who engage in that type

of speech. Thus, the question is whether the commercial speech at issue falls

under the umbrella of that which is actually false, deceptive, or misleading,

or proposes an unlawful activity, or instead is of the kind that has only a

“potential” to mislead. In re R.M.J., 455 U.S. 191, 203 (1982). As debt

collection in its normal practice falls within the latter category, the court

must turn to the remaining three prongs of the Hudson test.

     The Attorney General invokes three separate governmental interests as

substantial: “(1) shielding consumers from aggressive debt collection

practices that wield undue influence in view of the coronavirus pandemic;

(2) protecting residential tranquility while citizens have largely had to

remain at home during the coronavirus pandemic; and (3) temporarily

vouchsafing citizens’ financial wellbeing during the coronavirus pandemic.”

Def.’s Opp’n (Dkt #24) at 14-15. As for the first asserted interest, the

Attorney General offers no empirical support for the proposition that

consumers are more susceptible to undue influence exerted by debt

collectors during a pandemic than would ordinarily be the case. The gist of

the counterargument is that “the mere suggestion of physical contact with


                                     14
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 15 of 29



other persons – including in connection with repayment of a debt – is fraught

with real and perceived danger.” Id. at 15. There is nothing offered, however,

that suggests that debt collectors are more prone than other commercial

entities to defy the social distancing rules decreed by the Governor by chasing

down debtors in person. Nor is it clear why consumers would not think it

more likely to be confronted in person by their landlords or mortgage holders

(who are expressly exempted from the Attorney General’s ban).

      The third of the asserted state interests, vouchsafing the financial

wellbeing of Massachusetts residents, seems to have little to do with the

prohibition of only one form of communication facilitating collection of

payment on a debt, that is, a telephone call. While the Regulation promises

some relief from unwanted telephone calls, it does not pretend to offer any

relief from the debt itself or the obligation to repay it in full. The supporting

cases cited by the Attorney General, Yakus v. United States, 321 U.S. 414

(1944), and Block v. Hirsh, 256 U.S. 135 (1921), are not concerned with debt

relief or debt collection but with the legality of wartime rent control and price

control regimes that weigh directly on landlords and purveyors, not debtors.

More importantly, these cases have nothing to do with the suppression of

speech. The case that appears most on point, Home Building & Loan Ass’n

v. Blaisdell, 290 U.S. 398 (1934), which upheld a Minnesota state law


                                       15
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 16 of 29



permitting mortgagees to delay foreclosure on their homes, also does not

involve any issue of speech. Moreover, it has even less pertinence as the

Attorney General’s Regulation explicitly exempts the collection of mortgage

and tenant debts from the telephone ban.

     The second asserted governmental interest – preserving domestic

tranquility – stands on somewhat firmer ground, as a “residential privacy”

interest has been recognized by several lower courts in rejecting analogous

First Amendment challenges to the restrictions on consumer contacts set out

in the Telephone Consumer Protection Act.          See, e.g., Moser v. Fed.

Communications Comm’n, 46 F.3d 970, 974 (9th Cir. 1995). I will assume

for present purposes that preserving domestic tranquility is a sufficiently

significant state interest for the Regulation to pass muster under the second

prong of Hudson.

     At the third step in Hudson, the Attorney General must show that the

Regulation advances the interest in preserving domestic tranquility to a

“material degree.” 44 Liquormart, 517 U.S. at 505. At the fourth step, she

must show that the restriction on speech imposed by the Regulation in

safeguarding that interest is not more extensive than necessary, Central

Hudson, 447 U.S. at 564, or phrased differently, that the government could

not have achieved its interest in preserving domestic tranquility “in a manner


                                     16
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 17 of 29



that does not restrict speech, or that restricts less speech.” Thompson v.

Western States Med. Ctr., 535 U.S. 357, 371 (2002). As Chief Judge Saylor

aptly observed in Mass. Ass’n of Private Career Sch., 159 F. Supp. 3d at 202,

these final two steps of Central Hudson are complementary. Here the

Attorney General’s rationale fails.

      The best that can be said for the Regulation is that it decreases

incrementally the number of times that a phone might ring in a debtor’s

home with a wanted or unwanted call from one species of debt collector –

although in this day and age of cell phones and caller ID the option of simply

not answering the phone or placing it in silent mode is a viable alternative

for consumers. I say incrementally because the prior supplanted regulation

had already imposed a limit of two calls per week by debt collectors. The

Regulation does not insulate a home dweller from debt collection efforts –

mortgagors, landlords, and nonprofit entities, among others are excepted

from the ban – rather it singles out one group debt collectors and imposes a

blanket suppression order on their ability to use what they believe is their

most effective means of communication, the telephone. 9             If what the




      9 The most uncomfortable of the Attorney General’s arguments is that
a total ban is tolerable because she, at least for the present, intends it to last
90 days. As the Court noted at oral argument, constitutional rights do not
take a holiday simply because governing authorities declare an emergency.
                                       17
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 18 of 29



Attorney General meant to accomplish by way of the Regulation was a strict-

liability ban on all deceptive and misleading debt collection calls, the

Regulation is redundant as that is already the law, both state and federally.

      Like Chapter 93A, the Federal Trade Commission Act (FTCA), 15

U.S.C. § 45, provides that “unfair or deceptive acts or practices in or affecting

commerce[ ] are . . . unlawful.” 15 U.S.C. § 45(a)(1). In fact, Chapter 93A

“defines unfair acts or practices by reference to interpretations of those terms

in the Federal Trade Commission Act, 15 U.S.C. § 45(a)(1) (2006), in which

[Chapter] 93A has its roots.” Kraft Power Corp. v. Merrill, 464 Mass. 145,

156 (2013).

      The Massachusetts statute at issue here, Chapter 93A,
      straightforwardly declares that “[u]nfair methods of competition
      and unfair or deceptive acts or practices in the conduct of any
      trade or commerce are . . . unlawful.” Mass. Gen. Laws ch. 93A,
      § 2(a). “[T]he intent of the legislature” is that a court hearing a
      Chapter 93A claim will be “guided by the interpretations given by
      the Federal Trade Commission and the Federal Courts to section
      5(a)(1) of the Federal Trade Commission Act (15 U.S.C. [§ ]
      45(a)(1)), as from time to time amended.” Mass. Gen. Laws ch.
      93A, § 2(b). The statute permits the Massachusetts Attorney
      General to implement “rules and regulations interpreting the
      provisions” of Chapter 93A, but these “shall not be inconsistent
      with the rules, regulations and decisions of the Federal Trade
      Commission and the Federal Courts interpreting the provisions
      of the” Federal Trade Commission Act, “as from time to time
      amended.” Mass. Gen. Laws ch. 93A, § 2(c).

McDermott v. Marcus, Errico, Emmer & Brooks, P.C., 775 F.3d 109, 116 (1st

Cir. 2014) (alterations in original). The First Circuit has found that “[i]t

                                       18
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 19 of 29



follows that, because Massachusetts has folded the FTC Act into Chapter

93A, unfair or deceptive conduct that violates the FTC Act also violates

Chapter 93A.” Id. at 122.

      More specific to the Attorney General’s purpose, the Federal Debt

Collection Practices Act (FDCPA), 15 U.S.C. § 1692, protects consumers

against “abusive, deceptive, and unfair debt collection practices.” 15 U.S.C.

§ 1692(a).10 Similarly, “the FDCPA establishes that an unfair debt collection

act in violation of the FDCPA is a per se violation of the FTC Act.”

McDermott, 775 F.3d at 123.          “[B]ecause Massachusetts has ‘wholly

incorporated’ the FTC Act and its interpretation into state consumer

protection law, a violation of the FDCPA not only per se violates the FTC Act,

it also constitutes a per se Chapter 93A violation.” Id.11




      10  “To establish a valid claim under the FDCPA, a plaintiff must show:
‘(1) that [he] was the object of collection activity arising from consumer debt,
(2) defendants are debt collectors as defined by the FDCPA, and (3)
defendants engaged in an act or omission prohibited by the
FDCPA.’” Weiner v. Rushmore Loan Mgmt. Servs., LLC, 327 F. Supp. 3d
268, 271 (D. Mass. 2018) (alteration in original), quoting O’Connor v.
Nantucket Bank, 992 F. Supp. 2d 24, 30 (D. Mass. 2014).

      11The court does note that Section 5 of the FTCA does not authorize a
private right of action. See Lee v. BAC Home Loans Servicing, LP, 2013 WL
212615, at *4 (D. Mass. Jan. 18, 2013), citing Holloway v. Bristol-Myers
Corp., 485 F.2d 986, 987 (D.C. Cir. 1973) (stating that no private right of
action exists under the FTCA).

                                      19
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 20 of 29



     The Consumer Financial Protection Act (part of the Dodd-Frank Act)

also allows the Consumer Financial Protection Bureau to identify and

prohibit unfair, deceptive, or abusive acts and practices by certain debt

collectors. See 12 U.S.C. §§ 5531, 5536. The Telephone Consumer Protection

Act (TCPA), codified at 47 U.S.C. § 227, strictly regulates calls using

automated dialing technologies.       Both the Federal Communications

Commission (FCC) and the Federal Trade Commission (FTC) have issued

extensive regulations implementing the TCPA. See 47 C.F.R. Ch. I, Subch. B,

Pt. 64 (FCC); 16 C.F.R. Part 310 (FTC).

     Moreover, Massachusetts has its own unfair debt collection statute,

Mass. Gen. Laws ch. 93, § 49 (debt collection in an unfair, deceptive or

unreasonable manner) which provides that “[n]o one who is a creditor or an

attorney for a creditor, or an assignee of a creditor, of a natural person

present or residing in Massachusetts who has incurred a debt primarily for

personal, family or household purposes shall collect or attempt to collect

such debt in an unfair, deceptive or unreasonable manner.” Under Mass.

Gen. Laws ch. 93, § 24A(a), no unlicensed person may “directly or indirectly

engage in the commonwealth” as a debt collector.12




     12 The Massachusetts Division of Banks (DOB)’s regulations create a
licensing system for debt collectors. See 209 CMR 18.01(1). Because
                                    20
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 21 of 29



     As is pointed out in ACA’s brief, the Attorney General has issued

comprehensive debt-collection regulations (see 940 CMR 7.00, et seq.), as

has the DOB (see 209 CMR 18.00, et seq.). In 940 CMR 7.04 and 7.05, the

Attorney General deems abusive communications from creditors and debt

collectors to be unfair or deceptive, listing representations and other

communications that are deemed “unfair or deceptive.” See also 940 CMR

7.07. The same regulation imposes strict requirements on creditors’ and

debt collectors’ initial contacts with consumers and declares any deviation

from those limitations to be “unfair or deceptive.” See 940 CMR 7.08. The

DOB’s regulation 209 CMR 18.22(1) declares any violation “shall be

considered an unfair or deceptive act or practice under M.G.L. ch. 93A, § 2.”

     DOB Regulation 209 CMR 18.16 further lists representations and

communications considered “unfair or deceptive,” and 209 CMR 18.14

limits the time, place, and frequency of phone calls to consumers no more

than two in each seven-day period to a residential number and two per 30-

day period to other numbers. All calls must be made between 8 a.m. and 9

p.m. and debt collectors are forbidden to charge call expenses to a

debtor. See 209 CMR 18.14 and 18.17. Like the FDCPA under 15 U.S.C. §




Massachusetts’s licensed attorneys may also serve as debt collectors see, 209
CMR 18.02(g), § 35.04 also bans them from initiating calls.
                                     21
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 22 of 29



1692e(11), and existing Attorney General regulations, the DOB requires debt

collectors to disclose their identity and purpose, and inform the consumer

that any information that they provide may be used to collect their

debt. See 209 CMR 18.16(11). Like the FDCPA under 15 U.S.C. § 1692g, the

DOB also requires debt collectors to send validation notices to consumers

after initial contact. See 209 CMR 18.18.

     While I laud the Attorney General’s desire to protect citizens of

Massachusetts during a time of financial and emotional stress created by the

Covid-19 pandemic, I do not believe that the Regulation adds anything to

their protections that the existing comprehensive scheme of law and

regulation already affords to debtors, other than an unconstitutional ban on

one form of communication.

     In addition to the § 35.04 ban on all telephonic communications by

certain debt collectors, the Regulation also makes the initiation of a lawsuit

by these same debt collectors during the “state of Emergency Period” a per

se violation of Chapter 93A. See 940 CMR 35.03. ACA argues that the

moratorium on initiating debt collection lawsuits violates its members’ right

to petition the government by “usurp[ing] the power of the courts to decide

who may and may not file petitions and who may carry out valid judicial

orders for relief. And its reach extends not only to Massachusetts state


                                     22
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 23 of 29



courts, but to federal courts and the courts of other states.             This is

impermissible under . . . federal law.” Pl.’s Mem. at 14. I agree.

      The First Amendment provides that “Congress shall make no law . . .

abridging . . . the right of the people . . . to petition the Government for a

redress of grievances.” The constitutional guarantee of the right of citizen

access to the courts, state and federal, has been identified by the United

States Supreme Court as “among the most precious of the liberties

safeguarded by the Bill of Rights.” United Mine Workers of Am., Dist. 12 v.

Illinois State Bar Ass’n, 389 U.S. 217, 222 (1967); see also California Motor

Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 510 (1972) (“The right of

access to the courts is indeed . . . one aspect of the right of petition.”); NAACP

v. Button, 371 U.S. 415, 433 (1963) (noting that First Amendment freedoms,

including the right to petition, are “delicate and vulnerable, as well as

supremely precious in our society” and therefore demand exacting

protection).

      As reiterated by the Court most recently in Borough of Duryea, Pa. v.

Guarnieri, 564 U.S. 379 (2011):

      This Court’s precedents confirm that the Petition Clause protects
      the right of individuals to appeal to courts and other forums
      established by the government for resolution of legal disputes.
      “[T]he right of access to courts for redress of wrongs is an aspect
      of the First Amendment right to petition the government.” Sure-
      Tan, Inc. v. NLRB, 467 U.S. 883, 896-897; see also BE & K

                                       23
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 24 of 29



      Constr. Co. v. NLRB, 536 U.S. 516, 525 (2002); Bill Johnson’s
      Restaurants, Inc. v. NLRB, 461 U.S. 731, 741 (1983); California
      Motor Transport Co. v. Trucking Unlimited, 404 U.S. 508, 513
      (1972). . . . The right to petition applied to petitions from nobles
      to the King, from Parliament to the King, and from the people to
      the Parliament, and it concerned both discrete, personal injuries
      and great matters of state.

Id. at 387, 395 (alteration in original);13 see generally, Benjamin Plener

Cover, The First Amendment Right to a Remedy, 50 U. C. Davis L. Rev. 1741

(2017).

      While not disputing that right of ACA members to access to the courts,

the Attorney General argues that that the law nonetheless “permits measures

that impose mere procedural obstacles to the vindication of substantive

rights.” Def.’s Opp’n at 21.     She cites as examples the Prison Litigation

Reform Act’s (PLRA) requirements that inmates exhaust available

administrative remedies before filing a lawsuit in federal court (i.e., prisoner

must complete an application to qualify for in forma pauperis status or to

request court permission prior to filing a new lawsuit if previously deemed a

vexatious filer. See Rivera v. Allin, 144 F.3d 719, 725 (11th Cir. 1998) (the



      13 The final sentence of this paragraph reflects the majority’s rejection
of Justice Scalia’s view that the right to petition the courts is not, as a matter
of historical precedent, “a constitutionally protected” right. Id. at 403
(Scalia, J., concurring in part). However, Justice Scalia acknowledges that
there are scholars of the common law who disagree with his view. See id. at
404.

                                       24
       Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 25 of 29



PLRA disqualification of some inmates from in forma pauperis status does

not infringe the right of petition because it is “purely procedural” and “in no

way prescribe[s] rules of decision”). Putting aside the fact that prisoners

enjoy fewer constitutional protections than ordinary citizens, see, e.g.,

Overton v. Bazzetta, 539 U.S. 126, 133-135 (2003), the PLRA does not divest

an inmate of any remedies at all, it simply requires a resort to administrative

remedies before invoking judicial relief. The analogy, in other words, does

not fit.

      The Attorney General argues, as with the ban on telephonic

communication, that the Regulation is temporary and as “[a]ll state statutes

of limitation have been tolled, . . . no creditor will find itself without legal

recourse for recovery of alleged debts. . . . Thus, the effect of § 35.03 is merely

to delay a creditor’s day in court, while temporarily protecting consumers

from a method of debt collection that is uniquely threatening under the

circumstances of the pandemic.” Def.’s Opp’n at 22. 14 However, as the Court

recognized in the Blaisdell mortgage case on which the Attorney General

relies, the mere fact of an emergency does not increase constitutional power,




      14At oral argument, the Attorney General essentially conceded that the
90-day period is a matter of grace, not right, and that the Regulation may
well be extended should she deem the present emergency to be ongoing.

                                        25
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 26 of 29



nor diminish constitutional restrictions. 15 Unlike § 35.03, the Minnesota law

specified that “relief may be had through authorized judicial proceedings

with respect to foreclosures of mortgages, and execution sales, of real estate;

that sales may be postponed and periods of redemption may be extended.”

Blaisdell, 290 U.S. at 416. 16 In the Blaisdell case, the Minnesota trial court


      15   Specifically, the Court stated that

      [e]mergency does not create power. Emergency does not
      increase granted power or remove or diminish the restrictions
      imposed upon power granted or reserved.

Blaisdell, 290 U.S. 425. Moreover,

      Constitutions can not be changed by events alone. They remain
      binding as the acts of the people in their sovereign capacity, as
      the framers of Government, until they are amended or abrogated
      by the action prescribed by the authority which created them. It
      is not completent [sic] for any department of the Government to
      change a constitution, or declare it changed, simply because it
      appears ill adapted to a new state of things.

Id. at 451, (Sutherland, J., dissenting), quoting People ex rel. Twitchell v.
Blodgett, 13 Mich. 127, 139 (1865).

      16Invoking the relevant provision of the statute, John Blaisdell and his
wife asked the district court of Hennepin County to extend the period of
redemption from a foreclosure sale to provide them additional time to get a
loan (made nearly impossible by the Great Depression). The Association
objected to the introduction of evidence asserting that the statute was
unconstitutional. The motion was granted, and a motion for a new trial was
denied. On appeal, the Minnesota Supreme Court reversed the district
court’s decision and remanded. See Blaisdell v. Home Bldg. & Loan Ass’n,
189 Minn. 422 (1933). Evidence was then taken in the trial court, and the
court made detailed findings of fact. The court then entered judgment
                                        26
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 27 of 29



took evidence and issued a judgment after the Minnesota Supreme Court

remanded the case requiring it to do so. 17

Irreparable Harm

      As the court has previously noted, a finding of a First Amendment

violation obviates the need for an additional showing of irreparable harm.

See Sindicato Puertorriqueño de Trabajadores, 699 F.3d at 10-11. 18


extending the period of redemption to May 1, 1935, subject to the condition
that the Blaisdells should pay the Association $40 a month through August,
September, and October of 1933, that the payments should be $80, in two
installments, and thereafter $40 a month, with all these amounts to go to the
payment of taxes, insurance, interest, and mortgage indebtedness. This
judgment was sustained by the Minnesota Supreme Court. See Blaisdell v.
Home Bldg. & Loan Ass’n, 189 Minn. 448 (1933).
      17
         The Attorney General also cites to federal legislation imposing a 60-
day moratorium on filing judicial foreclosure proceedings against a
federally-backed mortgage loan (FBML) and a 120-day moratorium on the
filing of eviction actions where the leased property participates in a specified
federal program or has a federally-backed mortgage loan. See Coronavirus
Aid, Relief, and Economic Security Act (CARES) Act, P.L. 116-136, 134 Stat.
281, § 4022(c)(2) and § 4024(b)(1) (Mar. 27, 2020). First, unlike the debts
subject to 940 CMR 35.03, the federal government is the sponsor or
underwriter of the loans, and this section of CARES applies only to servicers
of 1-4 family FMBLs (with no application to 5-family or more). See id. §§
4022(a)(2), 4024(a)(4)(A). Second, the federal government permits
multifamily landlords whose properties are financed with a Freddie Mac
Multifamily to defer federal loan payments for 180 days (and up to one year)
by showing hardship because of COVID-19. See §§ 4022(b), 4022(c)(1).
      18 ACA contends that its members, including some in Massachusetts,
have been directly harmed by the Regulation, which prohibits them from any
telephonic contact with consumers concerning their core business of debt
collection. To cite two exemplars, PRA states that its March revenues were
down 36% from the prior March, projects that April will be down 50%
                                      27
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 28 of 29



Balance of the Equities; Public Interest

      Given the plethora of protection provided to debtors by the laws and

regulations the court has previously cited, the interest a debtor may have in

the Regulation may not weigh as heavily as the threat of extinction faced by

smaller collection agencies who have been effectively put out of business. Of

perhaps greater concern is the impact the Regulation may have on hospitals

and utilities who depend on collection agencies to remain solvent. Finally,

the court recognizes the argument advanced by ACA that a capitalist society

has a vested interest in the efficient functioning of the credit market which

depends in no small degree on the ability to collect debts.19

                                   ORDER

      For the foregoing reasons, the court hereby enters a temporary

restraining order enjoining the Attorney General from enforcing the

provisions of the Regulation that ban telephonic communications initiated

by the defined debt collectors with consumers in connection with the



compared last year, and reports that it has lost its major client because of the
Regulation. Terrasi Aff. ¶ 6; Compl. ¶¶ 52-54. All Debts Solution (ADS),
another ACA member from Massachusetts, “estimates that it will lose 60 to
70% of its revenue as a result of the Regulation.” Compl. ¶ 59.
      19 The Massachusetts Division of Banks has declared collection
agencies “essential businesses,” presumably with the expectation that they
will keep their doors open and staff employed.

                                      28
      Case 1:20-cv-10767-RGS Document 28 Filed 05/06/20 Page 29 of 29



payment of a debt that is due and owing (the entirety of 940 CMR 35.04).

The court also enjoins the Attorney General from enforcing 940 CMR 35.03

in so far as it bars the defined debt collectors from bringing enforcement

actions in the state and federal courts of Massachusetts. This Order is

intended to have no impact on any other law or regulation regarding debt

collection that is now in force.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns__________
                                   UNITED STATES DISTRICT JUDGE




                                    29
